Citation Nr: 1707058	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  16-17 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to December 7, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force for in excess of 14 years, including from October 1961 to August 1962 and from November 1972 to January 1986.  He also served in the Air Force National Guard for in excess of 25 years.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an earlier effective date for the grant of a TDIU.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.  


FINDINGS OF FACT

The earliest date it is factually ascertainable that the Veteran was totally disabled by reason of individual unemployability due to service connected disability is December 7, 2010, the date the combined disability ratings were increased to 70 percent.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than December 7, 2010 for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2014); 38 C.F.R. § 3.159  (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the resolution of the Veteran's appeal for an effective date earlier than December 7, 2010 for the grant of TDIU is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Furthermore, those issues are downstream issues and the original service connection claim has been substantiated, so no further notice is required.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180  (2004).

Analysis

In an October 2011 rating decision, the RO granted the Veteran a TDIU, effective from December 7, 2010, based on service-connected sick sinus syndrome, status post pacemaker implant, kidney disease, hypertension, tinnitus and a scar.  In December 2011, the Veteran asserted that the effective date for the grant of the TDIU should be dated back to his first application which he submitted on November 3, 1997, as he has suffered family hardships as a result of VA not recognizing all of his dates of active service when he first applied for VA benefits. 

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).
In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(2) (West 2014); 38 C.F.R. § 3.400 (o) (2016); Harper v. Brown, 10 Vet. App. 125 (1997). 

Unless otherwise provided, the effective date of an award of increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (o)(1) (2016).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased rating is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016).

Thus, determining an appropriate effective date for a TDIU under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for a TDIU was received and, if possible, (2) when the criteria for a TDIU were met.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16 (b) (2016).

In a December 7, 2010 correspondence, the Veteran asserted that he should be awarded higher than the current 30 percent disability rating for his service connected heart related problems.  

The Veteran underwent a May 2011 QTC examination to address the severity of his service-connected sick sinus syndrome and hypertension disabilities.

An October 2011 rating decision, in pertinent part, granted a higher 60 percent rating for sick sinus syndrome status post pacemaker implant, effective December 7, 2010, and granted a TDIU, effective December 7, 2010.  In addition, the RO granted service connection for kidney disease and assigned a 30 percent disability rating, effective April 5, 2011. As the basis for the TDIU, the RO explained that the Veteran was found unable to maintain gainful employment based on his hypertension, chronic kidney disease and sick sinus syndrome status post pacemaker implant.  

In the May 2012 rating decision, the RO denied entitlement to an effective date earlier than December 7, 2010 for a TDIU.  In his December 2014 notice of disagreement and April 2016 substantive appeal (via a VA form 9), the Veteran stated that the effective date for his TDIU should have been January 1, 1989 when he left service and was no longer employable.  

Review of the record shows that the Veteran met the schedular criteria for a TDIU on December 7, 2010, when his combined evaluation was effectively increased to 70 percent.  In this regard, an October 2011 rating decision increased the disability rating for the Veteran's service-connected sick sinus syndrome status post pacemaker implant disorder to 60 percent.  Prior to December 7, 2010, the Veteran's service-connected disabilities combined to 30 percent. Thus he did not meet the schedular criteria for a TDIU nor is it otherwise demonstrated that his service connected disorders precluded employment from an earlier date.  While the Veteran indicated in a June 2004 letter that due to his non service connected cervical spine disability he was unable to work any job, there was never any indication prior to December 7, 2010 that the Veteran's actual service connected disabilities precluded employment.  Further, there is no evidence in the record that the Veteran had previously filed a claim for entitlement to a TDIU.

At the time of the October 2011 rating decision to increase the Veteran's rating for service-connected sick sinus syndrome status post pacemaker implant, a TDIU determination was made consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

For the period beginning on December 7, 2010, the Veteran's service connected disabilities were sick sinus syndrome status post pacemaker implant (rated as 60 percent disabling), tinnitus (rated as 10 percent disabling), hypertension (rated as 10 percent disabling), and scar (rated as noncompensable).  The Veteran's combined evaluation was increased to 70 percent, effective December 7, 2010, and TDIU was awarded.  It is noted that the increase for sick sinus syndrome was made effective on December 7, 2010.  The increase in this disability rating was the basis for the TDIU determination.  Review of the record shows no medical evidence prior to the May 2011 examination report upon which to base an increased disability rating for any of the Veteran's service connected disabilities.  As such, the Veteran's entitlement to a TDIU was not demonstrated prior to the December 7, 2010, date of the claim for increased disability ratings. 

The Board is sympathetic to the Veteran's situation and contentions.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, under these circumstances, the claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than December 7, 2010, for the award of a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).





ORDER

Entitlement to an effective date earlier than December 7, 2010 for the assignment of a TDIU is denied.    



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


